Citation Nr: 1821488	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  17-06 537	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  Bilateral hearing loss disability as defined by regulation and tinnitus are currently demonstrated. 

2.  The Veteran has competently and credibly reported having problems with hearing loss and tinnitus from service to the present time and the medical opinions of record as to whether such problems are etiologically related to service are in approximate balance.  

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017). 

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable resolution of the claims adjudicated below, no discussion of whether the statutory and regulatory notice and development requirements codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) and C.F.R. 3.159 (2017) have been met is necessary
 
When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Court has specifically found that tinnitus is a disorder capable of lay observation.  Id. 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Summarizing the pertinent facts and contentions with the above criteria in mind, the Veteran asserts that he has had continuing problems with hearing loss and tinnitus since service, attributing such to being exposed to medivac helicopters as a doctor.  Official service department records do reflect that the Veteran served as an optometrist during service, with duty on Okinawa during the Vietnam War.  The Veteran also attributed his hearing loss and tinnitus to a severe case of meningitis he had in service with a temperature of 113.  The service treatment reports (STRs) do reflect hospitalization for meningitis in August 1967.   As such, and while the STRs are otherwise silent for hearing problems or tinnitus, the Board finds sufficient corroboration of the Veteran's assertions to find them to be credible.  

The post service evidence includes reports from audiometric testing in February and April 2016 demonstrating hearing loss disability in each ear as defined by 
38 C.F.R. § 3.385.  The Veteran also reported having recurrent tinnitus at both evaluations.  The February 2016 audiometric testing was accompanied by opinions-that reference in-service exposure to helicopter noise and treatment for meningitis-linking the Veteran's bilateral hearing loss and tinnitus to service.  

Applying the pertinent legal criteria to the facts set forth above, the Veteran is competent to assert that he has had problems with hearing and tinnitus since service. Charles, Barr, Davidson, Kahana, supra.  Moreover, while the April 2016 audiometric testing was accompanied by a negative opinion with respect to the relationship between service and current disability due to hearing loss and tinnitus, the undersigned emphasizes that unless the preponderance of the evidence is against a claim, it cannot be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.  As the medical opinions are in conflict as to whether the Veteran's hearing loss and tinnitus are related to service, it cannot be said that the preponderance of the medical evidence is against the claims for service connection for hearing loss and tinnitus.  In short therefore and given the competent assertions linking hearing loss and tinnitus to service-which the undersigned finds to be credible given the supporting contemporaneous in-service evidence cited above-the undersigned has resolved all reasonable doubt in the Veteran's favor to find that service connection for bilateral hearing loss and tinnitus is warranted.  Id. 

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


